[Cite as State v. Quarterman, 2014-Ohio-5796.]




                 Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 101064




                                           STATE OF OHIO

                                                          PLAINTIFF-APPELLEE

                                                    vs.

                                      ALLEN QUARTERMAN

                                                          DEFENDANT-APPELLANT




                                                 JUDGMENT:
                                                  AFFIRMED




                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-11-555106-A

        BEFORE: E.T. Gallagher, J., E.A. Gallagher, P.J., and Stewart, J.

        RELEASED AND JOURNALIZED: December 31, 2014
FOR APPELLANT

Allen Quarterman, pro se
4314 East 160th Street
Cleveland, Ohio 44108


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY:    Joseph J. Ricotta
       Brett Hammond
Assistant Prosecuting Attorneys
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




ON RECONSIDERATION1


       1
        The announcement of decision, State v. Quarterman, 8th Dist. Cuyahoga No. 101064,
EILEEN T. GALLAGHER, J.:

        {¶1} Sua sponte this court reconsiders its decision in State v. Quarterman, 8th Dist.

Cuyahoga No. 101064, 2014-Ohio-4928, and affirms the trial court’s judgment.

        {¶2} In November 2011, Quarterman pleaded guilty to one count each of burglary and

domestic violence, and the court sentenced him to four years of community control sanctions

(“probation”). The terms of his probation included a “no contact” order prohibiting Quarterman

from contacting the victims, regular drug testing, the attainment and maintenance of verifiable

employment, and the completion of an inpatient drug-treatment program.                 Quarterman

completed an inpatient drug-treatment program but failed to comply with the other terms of his

probation.

        {¶3} The court held probation violation hearings on each of Quarterman’s probation

violations and continued Quarterman’s probation four times. Quarterman’s violations included

contacting the victims in violation of the “no contact” order, testing positive for cocaine a few

times, and violating his electronic monitoring program. After a hearing on the fifth probation

violation, the court revoked Quarterman’s probation and sentenced him to 18 months in prison.

The journal entry, dated July 8, 2013, states that Quarterman was to be given 135 days of

jail-time credit.

        {¶4} On August 30, 2013, Quarterman filed a motion for jail-time credit requesting 274

days of jail-time credit. The trial court granted the motion in part and stated in its journal entry

that:




2014-Ohio-4928, released November 6, 2014, is hereby vacated. This opinion, issued upon
reconsideration, is the court’s journalized decision in this appeal. See App.R. 22(C); see also
S.Ct.Prac.R. 7.01.
       Defendant is not to be given any jail time credit for inpatient drug treatment.

       Defendant is to be given an additional seven days of Cuyahoga County jail time

       credit for a total of 142 days of jail time credit.

       {¶5} In his sole assignment of error, Quarterman argues the trial court erroneously failed

to give him jail-time credit for his time spent as an inpatient in a drug rehabilitation facility. He

contends he was entitled to the 62 days he spent in the facility because completion of the

inpatient-drug-rehabilitation program was a requirement of his probation.

       {¶6} However, Quarterman has been released from prison. Therefore, any grant of

jail-time credit would not reduce the amount of time he would spend in jail, and his appeal is

moot. State v. Fitzgerald, 8th Dist. Cuyahoga No. 98723, 2013-Ohio-1893, ¶ 2, citing State ex

rel. Gordon v. Murphy, 112 Ohio St.3d 329, 2006-Ohio-6572, 859 N.E.2d 928, ¶ 6.

       {¶7} We note, however, that R.C. 2929.19(B)(2)(g)(iii), as amended by H.B. No. 487 and

S.B. 337 of the 129th General Assembly, vests the trial court with “continuing jurisdiction to

correct any error not previously raised at sentencing” in the court’s calculation of jail-time credit

under R.C. 2929.19(B)(2)(g)(i). See State v. Lovings, 10th Dist. Franklin Nos. 13AP-303 and

13AP-304, 2013-Ohio-5328.

       {¶8} Amended R.C. 2929.19(B)(2)(g)(iii) marks a significant change in the law regarding

jail-time credit. Previously, inmates could only challenge errors in jail-time credit on direct

appeal unless the error consisted of a mathematical mistake in calculation rather than an

erroneous legal determination. See, e.g., State v. Robinson, 4th Dist. Scioto No. 00 CA 2698,

2000 Ohio App. LEXIS 5001 (Oct. 23, 2000). R.C. 2929.19(B)(2)(g)(iii) now allows the court

to correct “any error,” regardless of whether the error involved a mathematical miscalculation or
an erroneous legal determination, i.e., whether the defendant was entitled to jail-time credit for

time served in an inpatient rehabilitation facility.

        {¶9} Nevertheless, because Quarterman’s appeal is moot by virtue of his release from

prison, we overrule the sole assignment of error.

        {¶10} Judgment affirmed.

        It is ordered that appellant recover from appellee costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution. Case remanded to the trial court for execution of

sentence.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

EILEEN A. GALLAGHER, P.J., and
MELODY J. STEWART, J., CONCUR